             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 1 of 12




 1   Elham Azimy, Esq. SEN: 207274
2
     Azimy Law, APC
     4521 Campus Dr. #413
3    Irvine, California 92612
4
     Telephone:(949)572-8197
     Fax:(949)334-6474
5    eazimy@a-lawfirm.com                                       MAY 24 2019
                                                               SUSAN Y. SOONG
6                                                           CLERK. U.S. DISTRICT COURT
     Attorney for Applicant,PGS Home Co., Ltd.             NORTH DISTRICT OF CALIFORNIA
7


8


9
                       IN THE UNITED STATES DISTRICT COURT

10                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
                                -SAN FRANCISCO DIVISION-
12


13


14   IN RE EX PARTE APPLICATIQ
                        !                   4cgN.80 139MISC
15   PGS HOME CO.,LTD.,'
16                                               EX PARTE APPLICATION FOR
                                                 ORDER PURSUANT TO 28 U.S.C
17
                                                 §1782 PERMITTING DISCOVERY
                  Applicant,
18                                               FOR USE IN FOREIGN
                                                 PROCEEDING AND MEMORANDUM
19
                                                 AND DECLARATION IN SUPPORT
20                                               THEREOF

21


22


23


24


25          TO THE HONORABLE COURT,TO DEFENDANTS AND TO ALL PARTIES
26
     WITH AN INTEREST HEREIN:
27


28
                                             1
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 2 of 12



 1
           Applicant,PGS Home Co., Ltd.(hereinafter referred to as"PGS" or
2
     "Applicant")a professional corporation, organized and existing under the laws of
3


4    Japan, hereby applies to this Court ex parte for an order permitting discovery from
5
     Twitter, Inc.(hereinafter "Twitter")for use in a court proceeding in Japan pursuant
6


7
     to 28 U.S.C. § 1782.

8
           The proposed subpoena attached to this application seeks from Twitter
9
     documents and information relating to a certain anonymous Twitter account made,
10


11   as will be discussed in further detail. The anonymous Twitter account has tweeted
12
     several defamatory and untrue statements about PGS; which under Japanese law,
13


14
     constitute defamation against PGS and unlawful interference with its business and

15
     reputation.
16
           The application is supported by the accompanying declaration of Tomohiro
17


18   Kanda, an attorney in Japan who represents PGS,in connection with an anticipated
19
     lawsuit in Japan for the anonymous person(s) who made the unlawful statements
20


21
     about PGS. The anonymous person, whom named created a Twitter account with a

22
     Display Name of my Client's business name,"PGS Home,the Usemame is
23
     ("@yw3z3azZmv3PsOZ")and Twitter Account Id of("1077906388133720067")
24


25   (hereinafter referred to as "Anonymous Defendant").
26


27


28
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 3 of 12




 1
           I.     BACKGROUND
2
           PGS is a corporation established and existing under the laws of Japan since
3


4    January 10,1983, headquartered in Osaka City, Japan.(Kanda Decl. ^[4).       PGS is
5
     a nationwide homebuilder, with over 300 employees. (Decl. Kanda|4). PGS
6


7
     conducts services including but not limited to, house painting including

8
     photocatalyst coating, solar power system sales, general housing, apartment
9
     building, and total renovation; PGS also holds permits/licenses in electrical,
10


11   construction, construction management and inspection services for house
12
     renovation and photovoltaic power generation system including photocatalyst
13


14
     coating.(Decl. Kanda ^5). PGS performs the construction services described for

15
     private individuals and for the following leading companies in Japan: Toshiba
16
     Energy Systems Co., Ltd., Kyocera Solar Corp. Corporation Yuasa Shoji Co., Ltd.,
17


18   Lixil Corporation, Toto Co., Ltd., Japan Paint Co., Ltd., Krinap Inc., Takara
19
     Standard Co., Ltd., Notsu Corporation, Oriental Paint Industry Co., Ltd.Bquo
20


21
     Corporation, Keimu Co., Ltd., Aigee Industrial Co., Ltd., Auto Chemical Industry

22
     Co., Ltd., U-Ho Mu Co., Ltd., Kanagawa Institute of Science and Technology,
23
     Kansai Environmental Management Technology Center, Japan Food Analysis
24


25   Center, Japan, EIEs Holdings Co., Ltd., Aeon Product Finance Co., Ltd.,
26
     Sumitomo Mitsui Trust Panasonic Finance Co., Ltd., Amano Co., Ltd., Fujitsu
27


28
              Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 4 of 12



 1
     System Solutions Co., Ltd.Solchia Co., Ltd., Eskken Co., Ltd., Yamamoto
2
     Ceramics Kako Co., Ltd., Japan Special paints Co., Ltd., Chemical Technology
3


4    Corporation, Osimo & Edelco., Ltd., and Osaka Gas Chemical Co., Ltd. (Decl.
5
     Kanda ^[5).
6


7
           Between March 31,2019 through May 5, 2019,the Anonymous Defendant,

8
     operating under the Twitter Display Name of"PCS Home", with Usemame of
9
      @yw3z3azZmv3PsOZ" tweeted derogatory statements about PGS(See attached
10


11   as Exhibit A,Exhibit A-1 (translated from Japanese to English)the statements
12
     described in (Decl. Kanda       18,19). The tweets will be described in detail
13

     below:
14


15
           Tweet 1
16
           On March 31,2019 at 1:08 a.m. the Anonymous Defendant tweeted from a
17


18   Twitter account, whose Display Name is "PGS Home",the URL address:
19
     "https://twitter.eom/vw3z3azZniv3PsOZ/status/l 112265435490054144". Tweet Id no:
20


21
     "1112265435490054144",the following false statements regarding PGS:"I've been

22   asked to pay for the Air Cleaning ofthe exterior walls when they haven't completed it! Is
23
     this a scam? Be wary of#PGSHOM".(Decl. Kanda 18)
24

           Tweet 2
25


26         On April 16,2019, at 1:43 a.m., the Anonymous Defendant tweeted from a
27
     Twitter account, whose Display Name is"PGS Home", with the URL address of:
28                                               4
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 5 of 12



 1
     'https://twitter.eom/vw3z3azZmv3PsQZ/status/l 118072370286084096", Tweet Id
2
     No:"1118072370286084096",the following false statements: They've painted the
3


4    exterior walls without Air Cleaning them which is supposed to be done, I think that
5
     the paint will probably peel right off. I wonder if#PGSHOME will repair it then".
6


7
     (Deck Kanda ^8).

8          Tweet 3

9
           On May 5, 2019 at 11:45 p.m., the Anonymous Defendant tweeted from a
10


11   Twitter account, whose Display Name is "PGS Home", with a URL address:
12
      https://twitter.eom/vw3z3azZmv3PsOZ/status/l 125290570987913219". Tweet Id
13

     No:"1125290570987913219",the following false statements:"They won't even
14


15   deal with customers decently and even treat them like complainers while doing
16
     crappy construction. This is how they erase the problem, increasing the number of
17


18   contracts and results, and creating a "reliable company". That's the way of#PGS
19
     HOME."(Deck Kanda 1[8).
20

           According to Mr. Kanda,PGS's Japanese attorney. Tweets 1,2 and 3 are
21


22   defamatory and were posted for the sole purpose of harassment ofPGS; especially
23
     given the fact that the Anonymous Defendant created a Twitter account with a
24


25   Display Name of"PGS Home"; without permission from PGS. (Deck Kanda ^9).
26
     Additionally, according to Mr. Kanda, Tweets 1, 2 and 3 constitute defamation and
27


28
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 6 of 12



 1
     unlawful business interference under Japanese law.(Decl. Kanda ^ 9).
2
     Furthermore, Mr. Kanda affirms that the Twitter account ofthe Anonymous
3


4    Defendant has a potential to harm PGS's future and current business due to the fact
5
     that when a search is done for PGS,the false Twitter account ofthe Anonymous
6


7
     Defendant is listed at the top ofthe search engine, which may give the impression

8
     to new and existing clientele that PGS does not perform its services in a skilled
9
     manner. (Decl. Kanda ^9).
10


11         Therefore, PGS intends to bring a lawsuit in Japan against the person(s)
12
     associated with the Twitter account ofthe Anonymous Defendant as soon as the
13


14
     person(s)identity have been ascertained through the discovery specifically sought

15   in this application.(Decl. Kanda ^ 10). In order to identify the person(s) who
16
     committed the unlawful acts against PGS through the Anonymous Defendant's
17


18   Twitter Account, it is crucial for PGS to obtain information relating to the
19
     Anonymous Defendant's Twitter account.(Decl. Kanda til).
20

           II.    ARGUMENT
21


22
           A. Legal Standard
23
           An applicant seeking discovery for use in a foreign proceeding must
24


25   demonstrate that(1)the person from who the discovery is sought or is found in this
26
     district,(2)the discovery is for use in a proceeding before a foreign tribunal, and
27


28
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 7 of 12



 1
     (3)the application is made by a foreign or internal tribunal or any interested person.
2
     28 U.S.C. § 1782;In re The Republic ofEcuador, Case No. C-10-80225 MISC
3


4    CRB(EMC), 2010 U.S. Dist. LEXIS 102158(N.D. Cal. Sept. 15, 2010) at *1.
5
           In exercising its discretion under 28 U.S.C. § 1782, a district court should
6


7
     further consider the following non-exhaustive factors:"(1) whether the "person

8
     whom the discovery is sought is a participant in the foreign proceeding";(2)"the
9
     nature ofthe foreign tribunal, the character ofthe proceedings underway abroad,
10


11   and the receptivity ofthe foreign government or the court or agency abroad to U.S.
12
     federal-courtjudicial assistance";(3)whether the discovery request is am "attempt
13


14
     to circumvent proof gathering restrictions or other policies ofa foreign country or

15
     the United States"; and(4) whether the discovery requested is "unduly intrusive or
16
     burdensome." In re Apple Inc., 2012 U.S. Dist. LEXIS 66669, 3-4(N.D. Cal. May
17


18   2, 2012)(quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-
19
     265(US 2004)).
20


21
            B. PGS's Application Meets Ail of the Statutory Requirements under 28

22
               U.S.C.§1782
23
               1. Twitter,Inc. Whom Discovery Sought is located in this District
24


25          Twitter, Inc., from whom the discovery requested in this application is
26


27


28
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 8 of 12



 1
     sought, is located in San Francisco, California. Therefore, Twitter, Inc. is within
2
     this Court's district. (Decl. Kanda ^12).
3


4             2. The Requested Discovery is for Use in a Proceeding in Japan
5
           The discovery requested in this application must be utilized for a
6


7
     proceeding before a foreign tribunal. The foreign proceedings need not be

8
     commenced before 28 U.S.C. § 1782 may be invoked. It is enough that such
9
     proceedings are "likely to occur" or are "within reasonable contemplation." Intel
10


11   Corp V. Advanced Micro Devices, Inc., supra at 258-259(quoting In re Letter
12
     Request From Crown Prosecution Service of United Kingdom, 870 F.2d 686, 691
13


14
     (DC Cir. 1989)).

15
           PGS intends to bring a lawsuit in Japan against the person(s) associated with
16
     the Twitter account in question as soon as the person's identity has been
17


18   ascertained through the discovery sought by this application. (Decl. Kanda ^10).
19
     Thus,the requirement that the discovery be for use in a foreign proceeding is met.
20


21
              3. Applicant PGS is the Interested Party under 28

22
                  U.S.C § 1782, Whom May Make this Application.
23
           The application to seek discovery pursuant to 28 U.S.C. § 1782 may be
24


25   made by any "interested person". As a Plaintiff in the anticipated litigation in
26
     Japan,PGS is clearly an interested person under 28 U.S.C. § 1782.
27


28
             Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 9 of 12



 1
           C. PGS's Application Further Meets All of the Discretionary Factors
2
               under Intel.
3


4               1. Twitter,Inc. is Not a Participant in the Foreign Proceeding
5
           The first Intel, factor asks whether the "person from whom discovery sought
6


7
     is a participant in the foreign proceeding." Intel, 542 US. at 264. Ifthe person is a

8
     participant,"the need for § 1782(a) aid generally is not as apparent as it ordinarily
9
     is when evidence is sought from a non-participant in the matter arising abroad"
10


11   because "[a] foreign tribunal has jurisdiction over those appearing before it, and
12
     can itself order them to produce evidence." Id. "In contrast, nonparticipants in the
13


14
     foreign proceeding may be outside the foreign tribunal's jurisdictional reach;
15   hence, their evidence, available in the United States, may be obtainable absent
16
     §1782(a)aid." Id.
17


18         Twitter, Inc. is not a participant in the anticipated Japanese lawsuit. (Decl.
19
     Kanda f 15). Additionally, the documents that PGS seeks are in the United States
20


21
     and not in Japan. Thus,the information sought is out of Japan's tribunal reach.
22
                2. The Requested Information is Crucial to PGS's Impending
23
                    Lawsuit in Japan and the Japanese Court's Would be Receptive
24


25                  to this Court's Assistance

26
           "A court presented with a § 1782(a)request may take into account the nature
27


28
            Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 10 of 12



 1
     ofthe foreign tribunal, the character ofthe proceedings underway abroad, and the
2
     receptivity ofthe foreign government or the court agency abroad to U.S. federal-
3


4    courtjudicial assistance." Intel at 264.
5
           In order to identify the person(s) who committed the unlawful acts against
6


7
     PGS through the Twitter account in question for purposes of bringing a lawsuit

8
     against said person(s)in Japan, it is crucial for PGS to obtain the information
9
     relevant to the Twitter account ofthe Anonymous Defendant. (Decl. Kanda 1[11).
10


11        In addition, the Japanese courts would be receptive to this Court's assistance,
12
     In fact, Japanese courts have been receptive to the discovery assistance made by
13


14
     U.S. Courts. Marubeni Am. Corp. v. LBA Y.K., 235 Fed. Appx. 95, 97-98, 2009

15
     U.S. App. LEXIS 12953, *7-8(2d Cir. N.Y. 2009);In re Application ofLG Elecs.
16
     Deutschland GMBH,2012 U.S. Dist. LEXIS 70570, *5, 2012 WL 1836283(S.D.
17


18   Cal.May21, 2012).
19
                3. PGS's Discovery Request is Not and Attempt to Circumvent
20


21
                   Foreign Proof Restrictions or Policies

22
           "A district court could consider whether §1782(a)request conceals an
23
     attempt to circumvent foreign proof-gathering restrictions or policies of a foreign
24


25   country or the United States." Intel, at 265.
26


27


28
                                                10
            Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 11 of 12



 1
           PGS is not aware of any restrictions imposed by or any policies under
2
     Japanese law limiting proof-gathering proceeding in the manner proposed or for
3


4    the purposes stated herein.(Decl. Kanda 113). In the past, Courts have granted 28
5
     U.S.C. § 1782 applications for use in the proceedings in Japan, both criminal and
6

7
     civil cases. Marbueni Am. Corp. at 98;LG Elecs Deutschland GMBH, *5; Okubo

8    V. Reynolds (In re Letters Rogatoryfrom the Tokyo Dist. Prosecutors Office), 16
9
     F.Sd 1016, 1018-1019, 1994 U.S. App. LEXIS 2440, *3-6, 94 Cat. Daily Op.
10


11   Service 1108, 94 Daily Journal DAR 1918, 28 Fed. R. Serv. 3d(Callaghan)200
12
     (9^ Cir. Cal. 1994).
13


14
                4. PGS's Request is narrowly tailored to Highly Relevant

15
                   Information for the Japanese Civil Case and Not Unduly
16
                   Intrusive or Burdensome
17


18         "Unduly intrusive or burdensome requests may be rejected or trimmed."
19
     Intel at 265. As shown in the proposed subpoena to Twitter, Inc. attached to the
20


21
     proposed Order submitted with this Application, the discovery requests by
22
     Applicant is narrowly tailored and limited to the discovery materials related to the
23
     subject Twitter account ofthe Anonymous Defendant through which the identity of
24


25   the defendant to the impending Japanese lawsuit can be ascertained, and no further
26
     information is required.
27


28                                             11
            Case 3:19-mc-80139-JCS Document 1 Filed 05/24/19 Page 12 of 12




 1
           Access logs of the Twitter account is highly relevant. Since the offending
2
     comments posted on Twitter by the Anonymous Defendant were done recently,
3


4    within the last month, this information is highly relevant and necessary for PGS to
5
     file the impending lawsuit in Japan against the Anonymous Defendant. It is not
6


7
     burdensome for Twitter, Inc. to provide the access logs of the Anonymous

8
     Defendant, since the offending comments were posted to Twitter between March
9
     31, 2019 through May 5, 2019.
10


11         III.   CONCLUSION

12
           For the reasons stated above,PGS respectfully requests that this Court grant
13


14
     this application and permit that it issue the subpoena to Twitter, Inc. attached to the

15
     proposed order submitted concurrently within this application.
16


17


18
     Respectfully Submitted,

19   DATED: May 21, 2019                     AZIMY

20


21                                           Elham Azimy, Esq.
                                             Attorney for Applicant,
22
                                             PGS Home Co., Ltd.
23


24


25


26


27


28
                                                12
